UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-6175


1STARR DALTON,

                 Petitioner – Appellant,

          v.

W. VA. PAROLE BOARD; JIM RUBENSTEIN; JOE MANCHIN,

                 Respondents – Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
Chief District Judge. (2:08-cv-01218)


Submitted:   June 24, 2010                  Decided:   June 30, 2010


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


1Starr Dalton, Appellant Pro Se. Charles Patrick       Houdyschell,
Jr., Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            1Starr      Dalton    seeks     to   appeal       the    district         court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The   district    court    referred       this    case    to    a    magistrate         judge

pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2010).

The   magistrate     judge      recommended       that    relief         be    denied       and

advised Dalton that failure to file timely objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.

            The    timely        filing     of    specific          objections         to     a

magistrate      judge’s     recommendation         is     necessary           to     preserve

appellate review of the substance of that recommendation when

the     parties    have      been     warned       of     the        consequences            of

noncompliance.       Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                              Dalton

has waived appellate review by failing to file objections to the

magistrate      judge’s    proposed       findings      and    recommendation           after

receiving proper notice.            Accordingly, we deny a certificate of

appealability and dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions      are    adequately       presented         in   the        materials

before    the   court     and    argument       would    not    aid      the       decisional

process.

                                                                                    DISMISSED

                                            2